DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species, wherein: the elected species was found to be allowable over the prior art and the scope of the search and consideration was expanded to include the compound described therein.  Since this scope has been removed from the scope by claim amendment, the search and consideration has again been expanded to include the compounds described herein.  


Response to Remarks and Amendments
Applicant’s response filed August 23, 2021 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With regard to the rejection of claim 4 under 35 USC 112(d), the rejection is withdrawn in view of the cancellation of the portion of the scope falling outside formula (I) from the dependent claim.
With regard to the rejection of claims 1, 2 and 5-8 under 35 USC 102(a)(1) as being anticipated by the ‘509 publication, the rejection is withdrawn in view of the claim amendment to require the sum of the instances of m and n to be from 2 to 9.  The prior art does not teach or suggest this limitation.

Status of Claims
Currently, claims 17-22, 35-36, 44-47 and 57-65 are pending in the instant application.  Newly submitted claims 60, 62 and 65 are directed to a species that is independent or distinct from the species elected for examination:  the new claims recite a pyrazinamide conjugate having a different structure than formula (I), and do not contain any recitation of the elected species . 
Since applicant has received an action on the merits for the originally elected species, this species has been constructively elected by original presentation for prosecution on the merits.  Further, had claims 60, 62 and 65 been pending in the previous action, they would have been withdrawn as not reading on the species elected for examination.  Accordingly, claims 60, 62 and 65 are withdrawn from consideration as being directed to a non-elected invention and/or species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 22, 44-47, 57 and 58 also remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention or species there being no allowable generic or linking claim.  
Claims 17-21, 35, 59, 61, 63 and 64 read on an elected invention and species, and therefore remain under consideration in the instant application.  It has been determined that the entire scope claimed is not patentable. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21, 35, 59, 61, 63 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the compound does not have the structure" and goes on to recite 6 compounds which are excluded by proviso.  There is insufficient antecedent basis for this limitation in the claim as the formula encompassed by claim 17, as amended, does not include any of these compounds with the exception of the first in the list as they do not meet the requirement that the sum of all instances of m and n is 2-9. 


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 59, 61 and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al., J. Chem. Soc. Perkin Trans. 1, 2002, pp. 1232-1235.

Rao et al teaches many anticipatory compounds, including for example compounds 9a-9e which have the following formulae: 
    PNG
    media_image1.png
    312
    206
    media_image1.png
    Greyscale
 which reads on the formula (1) where R is H, R1 is F, m is 2 or 3, L1 is a bond, G1 is R3 where R3 is phenyl and n is 0; L2 is C(=O)O- and G2 is H.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.